Connor, J.
It is well settled as the law of this State that the mother of an illegitimate child, if a suitable person, is entitled to the custody and care of such child, even though there be others who are more suitable. In re Shelton, 203 N. C., 75, 164 S. E., 332; Ashby v. Page, 106 *494N. C., 328, 11 S. E., 283. The right of the mother to the custody aud care of such child, which the law recognizes, and which in proper cases the courts will enforce, may, however, be forfeited or relinquished by her. The right is not universal or absolute. Brickell v. Hines, 179 N. C., 254, 102 S. E., 309. It must yield to the best interest of the child, as determined by the mother, or by the courts. Atkinson v. Downing, 175 N. C., 244, 95 S. E., 487.
In the instant case, at the time she voluntarily delivered her child into the possession of a representative of the Junior League of the city of Charlotte and agreed in writing that her child might thereafter be adopted in a proper proceeding by any person or persons, who should be approved by the superintendent of public welfare of Mecklenburg County, the mother relinquished her right to its custody and care in the future, and waived her right to notice of any proceeding thereafter instituted for its adoption. She has no just cause of complaint that no notice was given to her of the commencement or of the pendency of this proceeding. The circumstances as disclosed by the record under which she surrendered her child and agreed to its adoption by a stranger excite sympathy for her, but cannot he invoked to restore to her rights which she voluntarily relinquished.
The facts found by the court show that the petitioners in this proceeding relied upon the voluntary act of the mother of the child, and thereby assumed obligations to the child, which were properly considered and deemed determinative by the court in its disposition of the matters involved in this proceeding.
We find no error in the judgment. It must be and is
Affirmed.